Order modified by striking out the first ordering paragraph thereof and as modified affirmed, without costs of this appeal to either party. Memorandum: While the second separate defense is an inartistic pleading, confuses the issues, is redundant, and is provable under the general denial, still no harm flows to the plaintiff by its retention as by it he has been furnished a bill of particulars and some evidence. All concur, except Taylor, P. J., who dissents and votes for affirmance. (The order grants in part plaintiff’s motion to strike out portions of defendant’s answer, and denies the rest of plaintiff’s motion.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.